DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Current Claim Status
Applicant’s election without traverse species A (FIG. 14) of group II (claims 1-15 and 20) in the reply filed on 10/7/2017 was acknowledged. 
Claims 1-6, 15, 20 and added claims 21, 23-26 and 28 (newly added in the 12/17/20 response) remain pending in the case.
Claims 7-9, 11, 13 and 14 remain withdrawn by applicant.
Claims 10, 12 and 16-19, that were not elected, have been cancelled.
Claims 22 and 27, that were added, are cancelled.

Response to arguments
Applicant amended claims 1, 20, 24, and 26, cancelled claim 27, and added claim 28, which changes the scope of the claims and as such a new grounds of rejection is issued. Applicant also submitted remarks on claim 21. In response to applicant’s remarks to claim 21, Examiner further clarifies position and therefore issues as new non-final office action as follows:

In regards to the rejection of Claim(s) 20 Applicant asserts (pg. 14):
However, Abu makes no mention that Abu's antenna 102 has an antenna resonating element at the claimed second side surface (through which radio-frequency 
And further asserts (pg. 14-15):
Abu further makes no mention that the radio-frequency signals, received by Abu's antenna 102 and converted by the rectifier circuitry into a direct current voltage, comprise radiative near-field signals, as claimed.
In response:
Examiner does not rely on Abu but uses the combined teachings Abu in view of Rappaport, Guterman and Hosseini ‘422, to teach the claim language of claim 20 as specified below.
And further asserts:
While Rappoport was relied upon to disclose an antenna configured to receive radio-frequency signals from a side surface (e.g., through dielectric window 18 in FIG. 1 of Rappoport), applicant respectfully notes that even if such a teaching were applicable to Abu's keyboard 200 there is no suggestion that such an antenna be disposed in the exact configuration as claimed in claim 20 (e.g., with respect to the "first side surface," "second side surface," and "external electronic equipment" in claim 20).
And further asserts (pg. 14-15):
Without any specific teaching or suggestion, Abu even in view of Rappoport would still fail to disclose "an antenna having an antenna resonating element at the second side surface…, the antenna being configured to receive the radio- frequency signals from the external electronic equipment through the second side surface, wherein . . the second side surface is configured to be oriented between the first side surface 
In response:
The Examiner does not rely on Rappaport but uses Abu to teach claim language “wherein the second side surface is configured to be oriented between the first side surface and the external electronic equipment” as specified below.
Further the Examiner uses the combined teachings of Abu and Rappaport to teach claim language “the antenna having the resonating element at the second side surface (([0022]) of Rappaport where one or more antennas may be embedded within antenna window structure 18 which is located on a side surface and could be located at one or more locations along device edges, …) and stated that it would be obvious to one of ordinary skill in the art to combine the teachings of Abu’s and Rappaport in order to reduce interference by creating a more direct line of site between the workstation (transmitter) and keyboard .
The Examiner uses the combined teachings of Abu and Rappaport to teach claim language “the antenna configured to receive the radio-frequency signals from the external electronic equipment through the second side surface, ([0018] [0022] of Rappaport) as specified below.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  

In regards to the rejection of Claim(s) 21 Applicant asserts (pg. 16):
As such, the cited "portions of display cover layer" over Rappoport's display 14 are not the same as the "conductive upper surface" of the housing in claim 21.
And further asserts (pg. 16):
"the capacitive touch electrodes or other touch sensors" incorporated into Rappoport's display 14 were suggested to be relevant. However, Rappoport makes no mention of the capacitive touch electrodes or other touch sensors being formed from a conductive upper surface of the housing (e.g., Rappoport's housing 12). In fact, the "capacitive" nature of electrodes implies an interposing insulator to a user's touch…. As such, the cited "the capacitive touch electrodes or other touch sensors" incorporated into display 14 are not the same as the "conductive upper surface" of the housing in claim 21. Rappoport therefore fails to disclose a housing having the claimed conductive upper surface as recited in claim 21.
In response:
Examiner respectfully disagree and points to the rejection of claim 21 where the examiner uses the combined teachings of Rappoport in view of Sen as evident by 
And further asserts (pg. 16):
Consequently, Rappoport also fails to disclose "the conductive upper surface extending from the first end surface to the second edge surface," as recited in claim 21.
As such, Rappoport even in view of Sen still fails to disclose "a housing having a conductive upper surface . ., the conductive upper surface extending from the first edge surface to the second edge surface," as recited in claim 21.
In response:
Examiner respectfully disagree and points to the rejection of claim 21 where the examiner uses the combined teachings of Rappoport in view of Sen as evident by Takeuchi to teach the claim language of claim 21 as specified below.
In regards to applicants remaining remarks:  Applicant remarks have been considered but are moot base on new grounds of rejection.

    PNG
    media_image1.png
    545
    856
    media_image1.png
    Greyscale

Fig. 3 of Abu

    PNG
    media_image2.png
    816
    835
    media_image2.png
    Greyscale
 Fig. 1 of Rappaport
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu (US 20150326059) in view of Rappaport (US 20130076573) in view of Guterman (US20150255851) in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422)
As to claim 20 Abu discloses a keyboard (Fig. 3 200) having top and bottom surfaces and having opposing first and second side surfaces that each connect the top surface to the bottom surface sides (Fig. 3 above identifying first and second sides. Antenna 102 extend along the top of the keyboard and different or additional locations may also be selected to facilitate wireless RF energy harvesting ([0022]-[0023]). It is well known that a keyboard has second surface opposite the first surface that connects the top and bottom surfaces as evident by Rappoport (Fig. 1)), wherein the keyboard is configured to receive radiofrequency signals from external electronic equipment (Fig. 3 Energy may be transmitted from antenna 304 (Workstations 300) to keyboard 200. Keyboard 200 include one or more antennas 102, and a RF circuit 104 for receiving the transmitted waves, converting the RF waves into energy, and powering the keyboard [0022]), the keyboard comprising:
a plurality of keys that are at the top surface and that are configured to be pressed (Fig. 3);
Abu further teaches an antenna (Fig. 3 Antenna 102) having an antenna resonating element (Examiner identifies a resonating antenna as an antenna “whose  and being configured to receive the radio-frequency signals from the external electronic equipment ([0022]).
Abu does not specifically state wherein the second side surface is configured to be oriented between the first side surface and the external electronic equipment.
However the claimed orientation of the keyboards second side surface is an intended use of the keyboard and does not result in a structural difference between the claimed invention and the prior art. Due to its wireless nature, Abu’s keyboard (and therefore the second side surface) is capable of being oriented in any direction that is a convenient position for the user. As such, Abu’s second side surface is capable of being oriented between the first side surface and the workstation (i.e. external electronic equipment) and is therefore capable of meeting the claim limitation.
Abu’s embodiment in Fig. 3 does not specifically state that the keyboard comprises a battery and rectifier circuitry that is configured to convert the radio-frequency signals received by the antenna into a direct current voltage; and circuitry that is configured to charge the battery using the direct current voltage.
However, Abu teaches an embodiment showing a battery ([0036]-[0037] FIG. 8  814) and rectifier circuitry that is configured to convert the radio-frequency signals received by the antenna into a direct current voltage ([0036] Rectifier circuits 806 may, for example, convert the received energy to DC energy or another form of AC energy); and circuitry that is configured to charge the battery using the direct current voltage ([0036] One or more voltage, current, or power regulator circuits 
It would have been obvious to a person of ordinary skill in the art to modify the Keyboard of Abu to include a battery, rectifier circuitry that is configured to convert the radio-frequency signals received by the antenna into a direct current voltage and circuitry that is configured to charge the battery using the direct current voltage, as taught by Abu in order to operate the wireless keyboard without the use of charging plugs and cords.
Abu does not teach the antenna having the resonating element at the second side surface nor the antenna configured to receive the radio-frequency signals from the external electronic equipment through the second side surface nor a cavity for the antenna formed from conductive housing structures for the keyboard.
Regarding the antenna having the resonating element at the second side surface, Rappaport teaches an antenna having an antenna resonating element at a side surface ((Fig. 1 showing laptop or tablet computers 10 with touchscreen 14 ([0016]). One or more antennas may be embedded within antenna window structure 18 which is located on a side surface and could be located at one or more locations along device edges, in the center of a rear planar housing portion, in device corners, etc.   ([0022])). 
Rappaport further teaches an antenna configured to receive the radio-frequency signals from the external electronic equipment through the side surface ([0018] [0022] Dielectric structure 18 serves as an antenna window that allows radio-frequency antenna signals to be transmitted and received by antenna structures in device 10).
t would have been obvious to a person of ordinary skill in the art to modify the antenna having the resonating element to be at Abu’s second side surface wherein the antenna is configured to receive the radio-frequency signals from the external electronic equipment through the second side surface, as taught by Rappaport in order to reduce interference by creating a more direct line of site between the workstation (transmitter) and keyboard.
Regarding a cavity for the antenna formed from conductive housing structures for the keyboard. Guterman teaches a cavity for the antenna formed from conductive housing structures (metal structures of housing 12 may define antenna cavities [0040]-[0041] and Fig. 4. Cavity antenna 40 of FIG. 6 has cavity structures 200. Cavity structures 200 are formed from a conductive material such as metal ([0044]).
It would have been obvious to a person of ordinary skill in the art to modify Abu’s keyboard to have a cavity for the antenna formed from conductive housing structures for the keyboard, in order to enhance antenna performance as taught by Guterman [0040]. 
Abu in view of Rappaport does not disclose/teach the radio-frequency signals comprise radiative near-field signals (Examiner interprets radiative near-field  of the transmitting antenna.
Hosseini ‘422 teaches the radio-frequency signals comprise radiative near-field signals (Fig. 1A  “… power transmission systems ….in near-field, RF-based, power transfer coupling” ([0022]).  “…power transfer system 100 …. functions as a power receiver” and “..accumulate in the near field of the system 100” ([0030]) [0034]). “Near-field’ includes radiating near-field/Fresnel region ([0023]). As such, Hosseini ‘422 teaches an electronic device configured to receive radio-frequency signals comprising radiative near-field signals.
It would have been obvious to a person of ordinary skill in the art to modify the received radio-frequency signals of Abu to comprise radiative near-field signals, as taught by Hosseini ‘422 in order for the electronic device to receive RF energy from a transmitter at a further distance.

Claim 1,15, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) in view of in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422).
As to claim 1, Rappoport discloses An electronic device (Fig. 1, device 10 may be laptop computers, tablet computers, cellular telephones, media players, other handheld and portable electronic devices [0016]) that is configured to receive radio-frequency signals from external electronic equipment ([0018]-[0019] RF signals transmitted and received by antennas within device 10), the electronic device comprising:
a housing (Housing 12 and top surface display 14 in Fig. 1) having conductive portions ([0017] all of housing 12 is formed from a single structural element (e.g., a piece of machined metal). Housing 12 includes at least a rear housing structure, sidewall structures and a peripheral housing member ([0020]).
an input-output component in the housing and configured to control the external electronic equipment (Device comprises a touch sensors and touch electrodes and Buttons such as button 16);
an antenna configured to receive the radiofrequency signals from the external electronic equipment ([0018] antenna in dielectric structure 18), and the conductive portions of the housing form a cavity for the antenna ( All of housing 12 (fig. 1) which includes sidewall and rear housing structures ([0020]) is formed from a single structural element (e.g., a piece of machined metal ([0017]). Antennas may be embedded within antenna window structure 18 which is located on a side surface ([0022]). As such, conductive portions of the housing 12 houses the antenna and therefore forms a cavity for the antenna).
Rappoport does not disclose/teach a battery in the housing; and rectifier circuitry that is configured to convert the radio-frequency signals received by the antenna into a direct current voltage that charges the battery.
Sen teaches a battery in the housing (Fig. 3A battery module 224) and rectifier circuitry (Fig. 3A112) that is configured to convert the radio-frequency signals received by the antenna into a direct current voltage that charges the battery ([0031] The conditioning circuit 222 receives the DC voltage and regulates the 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electronic device of Rappoport to include a battery in the housing; and rectifier circuitry that is configured to convert the radio-frequency signals received by the antenna into a direct current voltage that charges the battery, as taught by Sen in order to operate the wireless keyboard without the use of charging plugs and cords.
Rappoport does not disclose/teach the radio-frequency signals comprise Fresnel near-field signals (Examiner interprets “Fresnel near-field signals” as signals that are transmitted or received in the “Fresnel region”/radiative near-field” region of the transmitting antenna. 
Hosseini ‘422 teaches the radio-frequency signals comprise Fresnel near-field signals (Fig. 1A  “… power transmission systems ….in near-field, RF-based, power transfer coupling” ([0022]).  “…power transfer system 100 …. functions as a power receiver” and “..accumulate in the near field of the system 100” ([0030]) [0034]). “Near-field’ includes radiating near-field/Fresnel region ([0023]). As such, Hosseini ‘422 teaches an electronic device configured to receive radio-frequency signals comprising radiative near-field signals
It would have been obvious to a person of ordinary skill in the art to modify the received radio-frequency signals of Rappoport to comprise Fresnel near-field signals, as taught by Hosseini ‘422 in order for the electronic device to receive RF energy from a transmitter at a further distance.
As to claim 15, Rappaport in view of Sen in view of Hosseini ‘422 teaches the electronic device defined in claim 1, wherein the radio-frequency signals received by the antenna comprise radio-frequency signals at a frequency between 500 MHz and 6000 MHz ([0023] … 700 MHz, 850 MHz, 900 MHz, 1800 MHz, 1900 MHz, 2100 MHz, etc.).
As to claim 26, Rappaport in view of Sen in view of Hosseini ‘422 teaches the electronic device defined in claim 1, wherein the input-output component is configured to gather user input ([0018]-[0019] Display 14 may be a touch screen that incorporates capacitive touch electrodes or other touch sensors) 
Rappaport does not disclose/teach and the electronic device comprises control circuitry configured to provide user input information for controlling a component of the external electronic equipment to the external electronic equipment.
Sen teaches the electronic device comprises control circuitry configured to provide user input information for controlling a component of the external electronic equipment to the external electronic equipment ([0022]-[0025] Fig. 3 of Sen where the computing accessory 102 is an electrical device which provides additional functionality to the computing device 106 which also provides wireless power to computing accessory 102).
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Rappaport the electronic device comprises control circuitry configured to provide user input information for controlling a component of the external electronic equipment to the external electronic equipment as 
As to claim 28, Rappaport in view of Sen in view of Hosseini ‘422 teaches the electronic device defined in claim 1.
Rappaport in view of Sen in view of Hosseini ‘422 does not teach wherein the cavity for the antenna is configured to improve a coupling efficiency between the electronic device and the external electronic equipment.
Chiang teaches wherein the cavity for the antenna is configured to improve a coupling efficiency between the electronic device and the external electronic equipment (Fig. 4 antenna cavity 72 formed of conductive surfaces walls ([0054]) may help to reduce electromagnetic interference and may improve antenna efficiency by helping to direct RFsignals through slots 82 in antenna window 68. [0059] which will improve the antennas absorption of the RF signals (i.e. coupling efficiency).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electronic device of Rappaport to include wherein the cavity for the antenna is configured to improve a coupling efficiency between the electronic device and the external electronic equipment, in order to reduce electromagnetic interference and improve antenna efficiency as taught by Chiang ([0059]).
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422) as evident by Takeuchi (US 20100302202)
As to claim 2, Rappaport in view of Sen in view of Hosseini ‘422 as evident by Takeuchi teaches the electronic device defined in claim 1.
Rappaport does not specifically say that wherein the housing includes a conductive upper surface.
However, looking to the applicant’s specification, the specification does not specifically define the term “conductive”. 
For example, the specification does not define conductive as “thermally conductive”, “electrically conductive” or both.  The applicant also does not define if “electrically conductive”, then whether the electrically conductive element conducts DC energy, RF/wireless energy, or both. Also the applicant does not define the magnitude of conductivity. For example, Copper has a conductivity of about 6·107 S/m, while rubber has a conductivity of about 10-14 S/m. As such, rubber has a certain magnitude of conductivity but has less of an ability to conduct heat and electricity than copper.
Therefore since the applicant does not define the type nor the magnitude of claim language “conductive”, the examiner uses BRI, and interprets “conductive” as configured to allow any amount of heat or electric charge (which comprises DC and RF/wireless energy) to pass through. 
Rappaport teaches wherein the housing includes a conductive upper surface ([0018]-[0019] Display 14 may be a touch screen that incorporates capacitive touch electrodes or other touch sensors. It is well known to one of ordinary skill in the art that capacitive touch electrodes (i.e. capacitive touch sensors) comprises at least two electrodes (conductive) and a capacitor as evident by Takeuchi (Fig. 1A-2B and [0049] showing the circuit equivalent of a capacitive touch sensor). Additionally, based 
a conductive lower surface ([0017] of Rappoports all of housing 12 is formed from a single structural element (e.g., a piece of machined metal), and an edge surface that extends between the conductive upper surface and the conductive lower surface (Fig. 1).
As to claim 3, Rappaport in view of Sen in view of Hosseini ‘422 as evident by Takeuchi teaches the electronic device defined in claim 2, wherein the antenna includes a conductive antenna resonating element arm on a dielectric portion of the edge surface (Antennas (which includes resonating elements formed from inverted-F antennas) may be located at any suitable locations in device 10. For example, one or more antennas may be embedded within a dielectric antenna window structure such as antenna window structure 18 (e.g., an antenna window structure that is formed from a plastic member or other dielectric structure that is mounted within an opening in a conductive housing structure such as a metal housing ([0022],[0028]) of Rappaport).
As to claim 4, Rappaport in view of Sen in view of Hosseini ‘422 as evident by Takeuchi teaches the electronic device defined in claim 3, wherein the antenna includes an antenna feed (feed terminals 40 and 44 form an antenna feed [0029] Fig. 3) having a first feed terminal (Fig. 3 feed terminal 40) coupled to the conductive antenna resonating element arm (Fig. 3 feed terminal 40 coupled to arm 36), the second feed terminal coupled to the conductive lower surface of the housing (Fig. 3 feed terminals 44 coupled to ground plane 32 [0029]) and the return path (Fig. 3 element 38) coupled between the conductive antenna resonating element arm and the conductive lower surface of the housing (Ground antenna feed terminal 44 may be coupled to ground plane 32 [0029]. See Fig. 5 and [0038] where 24'' which is embedded into housing wall 66 (lower surface of the housing) is used in forming ground antenna feed terminal 44).
As to claim 5, Rappaport in view of Sen in view of Hosseini ‘422 as evident by Takeuchi teaches the electronic device defined in claim 4, wherein: 
the edge surface is a first edge surface (Fig. 1 of Rappaport),
the housing has a rectangular periphery ([0020] Device 10 may have a rectangular periphery),
the first edge surface, a second edge surface, a third edge surface, and a fourth edge surface run around the rectangular periphery of the housing (Fig. 1 of Rappaport), and
the second edge surface, the third edge surface, and the fourth edge surface are conductive (All of housing 12 (fig. 1) which includes sidewall and rear housing structures ([0020]) is formed from a single structural element (e.g., a piece of machined metal ([0017]) and form a portion of the cavity for the antenna ( All of housing 12 (fig. 1) which includes sidewall and rear housing structures ([0020]) is formed from a single structural element (e.g., a piece of machined metal ([0017]). Antennas may be embedded within antenna window structure 18 which is located on a side surface ([0022]). As such, conductive portions of the housing 12 houses the antenna and therefore forms a cavity for the antenna).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422) as evident by Takeuchi (US 20100302202) in further view of Chien (US20140071654).
As to claim 6, Rappaport in view of Sen in view of Hosseini ‘422 as evident by Takeuchi teaches the electronic device defined in claim 5, wherein the input-output component comprises a plurality of keys ([0016] electronic device 10 of FIG. 1 may be laptop computers, tablet computers. It is well known to one of ordinary skill in the art that laptop computers, tablet computers comprises a plurality of keys)
Rappaport in view of Sen in view of Hosseini ‘422 as evident by Takeuchi does not teach a plurality of keys that each have a respective glyph oriented to face away from the first edge surface
Chien teaches a plurality of keys that each have a respective glyph oriented to face away from (showing tablet with keys on top surface, Fig. 1. [0126]- [0133] Fig. 22-24 with backlight on key showing glyph printed thereon).
It would have been obvious to a person of ordinary skill in the art at the time of .
Claim 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) as evident by Takeuchi (US 20100302202).
As to claim 21, Rappoport discloses an electronic device (Fig. 1, device 10 may be laptop computers, tablet computers, cellular telephones, media players, other handheld and portable electronic devices [0016]) that is configured to receive radio-frequency signals from external electronic equipment ([0018]-[0019] RF signals transmitted and received by antennas within device 10), the electronic device comprising:
 Rappaport does not specifically say that the housing having a conductive upper surface.
However, looking to the applicant’s specification, the specification does not specifically define the term “conductive”. 
For example, the specification does not define conductive as “thermally conductive”, “electrically conductive” or both.  The specification also does not define if “electrically conductive”, then whether the electrically conductive element conducts DC energy, RF/wireless energy, or both. Also the specification does not define the magnitude of conductivity. For example, Copper has a conductivity of about 6·107 S/m, while rubber has a conductivity of about 10-14 S/m. As such, rubber has a certain 
Therefore since the specification does not define the type nor the magnitude of claim language “conductive”, the examiner uses BRI, and interprets “conductive” as configured to allow any amount of heat or electric charge (which comprises DC and RF/wireless energy) to pass through. 
Rappaport teaches wherein the housing includes a conductive upper surface ([0018]-[0019] Display 14 may be a touch screen that incorporates capacitive touch electrodes or other touch sensors. It is well known to one of ordinary skill in the art that capacitive touch electrodes (i.e. capacitive touch sensors) comprises at least two electrodes (conductive) and a capacitor as evident by Takeuchi (Fig. 1A-2B and [0049] showing the circuit equivalent of a capacitive touch sensor). Additionally, based on the scientific principle of a capacitor, a capacitor conducts electric charges (i.e conductive) for a certain duration until it is “fully charged. In a wireless operating mode, a capacitor will behave as a short circuit (i.e. conductive) at operating frequencies chosen by the designer, and will therefore conduct wireless energy. As such, based on scientific principles and the electrical properties of the capacitive touch electrodes as seen by Takeuchi, Rappoports display 14 incorporating capacitive touch electrodes is a conductive upper surface).
a conductive lower surface ([0017] all of housing 12 is formed from a single structural element (e.g., a piece of machined metal), first and second edge surfaces that each extend between the conductive upper surface and the conductive lower surface (Fig. 1 above), the conductive upper surface extending from the first edge surface to the second edge surface (Fig. 1 above);
an input-output component in the housing (Device comprises a touch sensors and touch electrodes and Buttons such as button 16);
an antenna configured to receive the radio-frequency signals from the external electronic equipment ([0018] antenna in dielectric structure 18), wherein the antenna includes an antenna resonating element on a dielectric portion of the first edge surface (Antennas (which includes resonating elements formed from inverted-F antennas) may be embedded within a dielectric antenna window structure such as antenna window structure 18 (e.g., an antenna window structure that is formed from a plastic member or other dielectric structure that is mounted within an opening in a conductive housing structure such as a metal housing ([0022],[0024][0028]-[0029])) and an antenna feed having a first feed terminal coupled to conductive antenna resonating element (Fig. 3 Feed 42 and [0029]) and a second feed terminal coupled to the conductive lower surface of the housing (Ground antenna feed terminal 44 may be coupled to ground plane 32 [0029]. See Fig. 5 and [0038] where 24'' which is embedded into housing wall 66 (lower surface of the housing) is used in forming ground antenna feed terminal 44).
Rappoport does not disclose a battery in the housing; and rectifier circuitry that is configured to convert the radio-frequency signals received by the antenna into a direct current voltage that charges the battery.
Sen teaches a battery in the housing (Fig. 3A battery module 224) and rectifier circuitry (Fig. 3A112) that is configured to convert the radio-frequency signals received by the antenna into a direct current voltage that charges the battery ([0031] The conditioning circuit 222 receives the DC voltage and regulates the DC voltage for providing the regulated voltage to a battery module 224). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electronic device of Rappoport to include a battery in the housing; and rectifier circuitry that is configured to convert the radio-frequency signals received by the antenna into a direct current voltage that charges the battery, as taught by Sen in order to operate the wireless keyboard without the use of charging plugs and cords.
As to claim 23,  Rappaport in view of Sen as evident by Takeuchi teaches the electronic device defined in claim 21, wherein the radio-frequency signals received by the antenna comprise radio-frequency signals at a frequency between 500 MHz and 6000 MHz ([0023]-[0025] of Rappaport 700 MHz, 850 MHz, 900 MHz, 1800 MHz, 1900 MHz, 2100 MHz, Bluetooth, Wi-Fi etc.).
As to claim 24,  Rappaport in view of Sen as evident by Takeuchi teaches the electronic device defined in claim 21, wherein the input-output component comprises a plurality of keys ([0018]-[0019] Rappaport Buttons and touch sensors) that each have a respective glyph oriented to face away from the edge surface (although Rappoport in view of Sen does not show each keys having have a respective glyph oriented to face away from the first edge surface, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Rappoport to include the plurality of keys each having a respective glyph oriented to face away from the first edge surface, in order to allow the user of the device to effectively interface and control the electronic device.
 a plurality of openings in the conductive upper surface of the housing are configured to accommodate the plurality of keys (([0018]-[0019] Rappaport Buttons such as button 16 may pass through openings in the cover layer).
As to claim 25, Rappaport in view of Sen as evident by Takeuchi teaches the electronic device defined in claim 21, wherein the input-output component is between the first and second edge surfaces and at the conductive upper surface (Fig. 1 of Rappaport), and the antenna resonating element is between the conductive upper surface and the conductive lower surface (Antenna located in antenna window 18 [0022] of Rappaport).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/TYNESE MCDANIEL/
Examiner, Art Unit 2859




/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859